Citation Nr: 9903108	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-47 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include pancreatic dysfunction, secondary to 
service-connected residuals of a postoperative vagotomy with 
pyloroplasty and gastroesophageal reflux.

2.  Whether clear and unmistakable error was committed in a 
January 1969 rating decision which did not grant service 
connection for a secondary gastrointestinal disability, to 
include pancreatic dysfunction.

3.  Whether clear and unmistakable error was committed in a 
January 1969 rating decision which evaluated the service-
connected residuals of a postoperative vagotomy as 10 percent 
disabling under 38 C.F.R. Part 4, Diagnostic Code 7305.

4.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

5.  Entitlement to an increased disability evaluation, for 
service-connected residuals of a postoperative vagotomy with 
pyloroplasty and gastroesophageal reflux, currently evaluated 
as 30 percent disabling.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1963.

This appeal stems in part from a March 1994 rating decision 
of the RO which granted a 30 percent evaluation for service-
connected residuals of a postoperative vagotomy with 
pyloroplasty and gastroesophageal reflux.  The veteran 
appealed this evaluation.  That decision also denied, inter 
alia, a compensable rating for service-connected bilateral 
hearing loss.  After clarification following the November 
1996 remand of the Board of Veterans' Appeals (Board), this 
latter issue is also properly in appellate status.

In that remand, the Board also sought further explanation 
from the veteran's representative as to the nature of the 
claims of clear and unmistakable error with the January 1969 
rating decision.  The RO received a response in December 
1996, and thus the Board finds that these two claims may now 
be decided at the appellate level.

Per the Board's 1996 remand, the RO attempted to obtain any 
additional clinical records related to the veteran's early VA 
hospitalizations, so as to adjudicate his current service 
connection claim.  Although some additional records 
pertaining to the December 1968 surgery were obtained, no 
other additional relevant records were.  The Board finds that 
all reasonable attempts have been made to obtain those 
clinical records and that adjudication may now proceed with 
respect to the current service connection claim.

The veteran, however, did indicate that he had received 
treatment from two private physicians since 1987 on the back 
of a VA form he filed in April 1997 which was his formal 
claim for a total rating for compensation purposes based on 
individual unemployability.  Apparently this treatment 
involved his service-connected gastrointestinal problems.  
These records have not been obtained.  Since the veteran's 
current service-connection claim for a secondary 
gastrointestinal-pancreatic disability is held not to be well 
grounded, as discussed below, and since he has not indicated 
that these recent private medical records are relevant to the 
question of service connection, they need not be obtained in 
order to adjudicate that claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran's claims for an increased 
rating of his service-connected gastrointestinal disability 
and for a total rating, however, are well grounded pursuant 
to Proscelle v. Derwinski, 2 Vet. App. 629 (1992), and thus 
the RO should attempt to acquire these recent treatment 
records prior to the adjudication of these issues.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  These two claims, 
therefore, will be addressed in the REMAND portion of this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has a 
pancreatic/gastrointestinal disability secondary to his 
service-connected duodenal ulcer, status post vagotomy and 
pyloroplasty.  He also apparently maintains that a January 
1969 rating decision was clearly and unmistakably erroneous 
in not recognizing a secondary disability that resulted from 
his duodenal ulcer surgery, and that this condition should be 
rated together with the service-connected duodenal ulcer.  He 
asserts that he has an inability to eat dairy foods, spicy 
foods, eggs, fried foods, and raw fruit and vegetables.  He 
has indicated he consumes between 72-104 Alka Seltzer(r) 
[tablets] per week and that his pancreas empties into his 
stomach.  He has also asserted that he has difficulty with 
his hearing, and that this has impacted his ability to work 
as a musician.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that his claim for service-
connection for an additional gastrointestinal disability, to 
include pancreatic dysfunction, secondary to service-
connected residuals of a postoperative vagotomy with 
pyloroplasty and gastroesophageal reflux, is well grounded.  
The Board holds that the January 1969 rating decision 
involved no clear and unmistakable error with respect to 
failing to grant service connection for a secondary 
gastrointestinal disability involving postoperative residuals 
of a vagotomy, to include pancreatic dysfunction, nor in 
assigning a 10 percent disability evaluation for residuals of 
a postoperative vagotomy under 38 C.F.R. Part 4, Diagnostic 
Code 7305.  The Board also holds that the preponderance of 
the evidence is against awarding a compensable evaluation for 
bilateral hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  There is not a reasonable possibility of a valid claim 
concerning whether another gastrointestinal disability, to 
include pancreatic dysfunction, was incurred in, or 
aggravated by, service or is secondary to service-connected 
duodenal ulcer, postoperative vagotomy with pyloroplasty and 
gastroesophageal reflux.

3.  There was no evidence of record at the time of the 
January 1969 rating decision that the veteran had an 
additional gastrointestinal disability, to include a 
pancreatic disability, other than what he was rated for at 
that time.

4.  The January 1969 rating decision granted service 
connection for a duodenal ulcer, postoperative, under 
Diagnostic Code 7305, assigning a 20 percent evaluation from 
the date of claim in October 1968, a 100 percent evaluation 
during a VA hospitalization, and a 10 percent evaluation 
effective March 1969.

5.  There was no evidence of record at the time of the 
January 1969 rating decision that the veteran experienced 
moderate symptoms of a duodenal ulcer, with recurring 
episodes of severe symptoms two or three times per year, 
averaging ten days in duration, or with continuous moderate 
manifestations, following his December 1968 surgery.

6.  On recent VA examination, the four-frequency average for 
the right ear was reported as being 72 decibels, and the 
average for the left, 60 decibels.  Speech recognition 
ability, using the Maryland CNC word list, was 88 percent in 
the right ear and 84 percent in the left.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a gastrointestinal disability, to include 
pancreatic dysfunction, secondary to service-connected 
residuals of a postoperative vagotomy with pyloroplasty and 
gastroesophageal reflux, has not been presented.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The January 1969 rating decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. 
§ 3.105 (1968 and 1998), Part 4, Diagnostic Codes 7305, 7308 
(1968); Diagnostic Code 7843 (1998).

3.  The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that in February 1958 the 
veteran complained of a sick stomach.  Recurrent 
gastrointestinal complaints, including nausea, vomiting and 
diarrhea, followed in the subsequent months.  In October 1958 
he admitted that he had had problems for a year and a half, 
but stated that his symptoms had worsened since entering 
service.  A November 1958 gastrointestinal series revealed 
that the duodenal cap was markedly deformed and irritable.  
The architecture of the distal antrum, pylorus and duodenal 
bulb was disturbed.  There was no definite ulcer crater, but 
the veteran did have secondary signs of ulcer disease.  From 
January to February 1959 the veteran was hospitalized on 
complaints of burning epigastric pain, occasional nausea and 
vomiting.  He was diagnosed with a non-obstructing ulcer of 
the duodenum.  Many hospitalizations followed.  During an 
October to November 1959 hospitalization, a gastrointestinal 
series revealed, inter alia, that the distal third of the 
stomach was irritable with prominent mucosal folds.  There 
was a suspicion of a small crater on the pylorus.  The final 
diagnosis, was duodenal ulcer.  A February 1961 
gastrointestinal series showed that the folds within the 
distal stomach were coarsened, but that otherwise the stomach 
was unremarkable.  During an April to July 1961 
hospitalization, the veteran was found to have a chronic 
psychogenic gastrointestinal reaction manifested by nausea 
and burning pain in the epigastrium.  Also diagnosed was his 
duodenal ulcer--the ulcer crater reportedly not having been 
definite until March 1961.  A May 1961 clinical report 
indicated that the duodenal ulcer was healing.  An 
"incidental" finding was that of moderate prolapse of the 
stomach mucosa through the pylorus.  The only relevant 
diagnosis in a January 1963 Medical Board proceedings report 
was recurrent, chronic duodenal ulcer.  The September 1963 
separation examination report revealed pertinent findings of 
a 45 decibel-threshold level at 4000 hertz for both ears.

At the time of the January 1969 rating decision, a single 
page summary of a December 1968 VA hospitalization was of 
record.  The veteran gave a long history of intermittent 
episodes of epigastric pain, occasional nausea and vomiting.  
This would usually respond to antacids, antispasmodics and 
appropriate diet.  An upper gastrointestinal series showed a 
deformed duodenal bulb with an apparent active ulcer crater.  
He was initially treated with nasogastric suction and 
intravenous fluids; he had no evidence of bleeding or further 
difficulty with vomiting.  He underwent a vagotomy and Finney 
pyloroplasty.  Marked scarring and deformity of the duodenal 
bulb was noted to be present.  The diagnosis was duodenal 
ulcer.

In the January 9, 1969 rating decision, a 20 percent 
evaluation was initially assigned for a duodenal ulcer under 
Diagnostic Code 7305, from October 1968--the date of the 
veteran's original claim.  A temporary total rating was 
assigned for the period of hospitalization in December 1968, 
and the evaluation was reduced to 10 percent effective from 
March 1969.

More extensive records of the December 1968 VA surgery were 
obtained in March 1995.  Those records show that during the 
surgery, an exploration of the abdomen revealed no 
abnormalities other than scarring in the area of the pylorus.  
Details were provided as to how the complete vagotomy was 
performed.  It was noted that afterwards, a gastrectomy was 
performed and a Herwitz tube was placed into the stomach and 
down into the duodenum.  The stomach was then tacked to the 
anterior abdomen wall.

The veteran was hospitalized by the VA in October 1971.  He 
indicated that he had done well for one and a half years 
(since the previous surgery) except for occasional diarrhea.  
About five or six months prior to the current admission, he 
began experiencing a burning-type pain which began in the 
epigastric area and spread up through his sternum.  This was 
relieved by antacids.  He indicated that he had two or three 
bowel movements per day since the surgery, and that milk 
would worsen the nausea and vomiting, but that he had no 
melena, sweats, chills or cramping-type of abdominal pain.  A 
gastrointestinal series showed marked deformity of the 
duodenal bulb, most likely secondary to previous surgery.  An 
upper gastrointestinal series was normal, but gastric 
analysis was slightly elevated for a person who had had a 
previous vagotomy.

In July 1993 the veteran was hospitalized at the Baptist 
Medical Center of Oklahoma with epigastric pain.  He 
underwent a fiberoptic esophagogastroduodenoscopy and 
multiple biopsies of the duodenum.  In the distal gastric 
antrum, the mucosa was intensely inflamed.  The postoperative 
diagnoses included a markedly deformed gastric antrum with 
apparent gastroduodenostomy stoma at an odd angle to the 
gastric antrum, free reflux of gastrointestinal contents in 
the lower esophageal segment, and a polypoid tissue mass in 
the duodenum.  A "turn-around" procedure was performed.

The veteran was provided an audiological examination by the 
VA in December 1993.  Pure tone thresholds, in decibels, were 
as follows:



HERTZ


1000
2000
3000
4000
RIGHT
60
75
80
75
LEFT
35
65
70
70

The four-frequency average for the right ear was reported as 
being 72 decibels, and the average for the left, 60 decibels.  
Speech recognition ability, using the Maryland CNC word list, 
was 88 percent in the right ear and 84 percent in the left.

The veteran was provided a gastrointestinal examination by 
the VA in December 1993, at which time he reported having had 
a great deal of difficulty with indigestion and diarrhea 
since his 1968 surgery.  He was employed as a musician.  He 
worked five to seven nights per week.  Objectively he was 216 
pounds; the abdomen was slightly obese.  There was a well-
healed, nontender scar across the abdomen.  Bowel sounds were 
normal.  The diagnosis was: status post vagotomy and 
pyloroplasty for duodenal ulcer, with multiple food 
intolerances and frequent indigestion.

The veteran was examined by the VA in March 1995.  He 
complained that his nausea could last all day, but that 
sometimes it would last only about two hours.  He reported 
that he would usually vomit about once per day, sometimes two 
or three times per day.  He reported being unable to bend 
over without nausea; sometimes doing this would cause him to 
feel light-headed and "pass out".  He also had frequent 
epigastric pain which was burning and felt like "someone 
poking a pool cue stick into my stomach".  He would have 
just one bowel movement per day, but 40 percent of the time, 
he reported, they would be watery.  There were no symptoms of 
any gastrointestinal bleeding.  About a year ago he 
reportedly weighed about 230 pounds, and intentionally lost 
weight and has been maintaining it at 215 pounds.  He stated 
that about a year or so earlier he had an endoscopic 
examination at "Baptist Memorial Hospital" and was told 
that his pancreas was "emptying into my stomach instead of 
my small intestine".  Clinically, however, he had never had 
any symptoms of pancreas dysfunction.  He also specifically 
denied he was ever told he was diabetic.  Objectively he was 
215 pounds, was considered well-developed and moderately 
obese.  He appeared to be in good health and was in no 
distress.  There was tenderness to palpation in the 
epigastric area of the abdomen, but without muscle guarding 
or rigidity.  He was diagnosed with postoperative peptic 
ulcer disease with vagotomy and pyloroplasty, symptomatic 
with chronic hyperacidity syndrome and gastroesophageal 
reflux.  There were no symptoms of pancreatic dysfunction.

In the  February 1996 claim by the veteran's representative 
for clear and unmistakable error in the January 1969 rating 
decision, it was asserted that the assigned diagnostic code 
was 7348, but that Diagnostic Code 7305 should have been 
assigned for a duodenal ulcer.  Later in the same letter he 
contended that both ratings should have been assigned, with a 
60 percent rating for the ulcer and a 40 percent rating for 
rating code 7348 (vagotomy with pyloroplasty or 
gastroenterostomy).

In a December 1996 letter, the veteran's representative 
responded to the Board's request for clarification of the 
claims of clear and unmistakable error regarding the January 
1969 rating decision.  The representative stated that that 
decision "assigned a diagnostic code of 7348, Vagotomy with 
Pyloroplasty or Gastroenterostomy.  It is the veteran's 
contention that the medical evidence of record at the time of 
the 1/9/69 Rating Decision characterized the veteran's 
medical condition as suffering from a duodenal ulcer [sic].  
It is therefore the contention of the veteran that the 
correct diagnostic code is 7305."  The representative also 
asserted that because surgery was required for the duodenal 
ulcer, another condition, secondary to the ulcer, developed.

The veteran's spouse submitted a statement in September 1997.  
She asserted that she had been working for the VA in Little 
Rock, Arkansas in January 1956 as a staff registered nurse.  
She indicated that she knew of "several incidences [sic]" 
where veterans had been harmed through negligence and "it 
has been covered up."  She asserted that she knew the VA 
physicians who performed her husband's surgery.  One of these 
had been an intern and the other, a resident.  She stated, 
"I know a lot of times they did not get the supervision they 
should have gotten."  She stated that the VA had lied and 
"we can prove it."  She stated that the Chief of Surgery at 
the VA in Little Rock "did not do was he was supposed to do 
[sic]."

A May 1998 opinion from a VA physician states that the 
veteran was being treated for, inter alia,  gastrointestinal 
reflux secondary to previous ulcer surgery.  The veteran 
continued to have symptoms of reflux, epigastric pain and 
heartburn with much discomfort from these problems, which 
were related to the 1968 surgery.


II.  Analysis

A.  Current service-connection claim

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  A claim of secondary 
service connection must also be well grounded for a claimant 
ultimately to prevail.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).

Although this issue was originally argued pursuant to 
38 U.S.C.A. § 1151 (regarding compensation for disability 
resulting from VA treatment) for the results of the December 
1968 VA surgery, as the Board noted in its 1996 remand, the 
veteran would be entitled to service connection for any 
secondary disability that may have due to his service-
connected gastrointestinal problems, regardless of whether 
they resulted from VA treatment or some other etiology.  
Thus, the Board will consider the veteran's claim under the 
broader standard provided by 38 C.F.R. § 3.310, supra.

In this case, the veteran's contends he has another 
gastrointestinal disability involving pancreatic dysfunction, 
secondary to his service-connected duodenal ulcer.  The Board 
initially notes that no gastrointestinal disability--other 
than the duodenal ulcer--was noted in service.  Although the 
architecture of the distal antrum, pylorus and duodenal bulb 
was disturbed, no other specific diagnosis was rendered 
regarding these findings-they appear to be simply part of the 
ulcer condition.  During the October to November 1959 
inservice hospitalization, a gastrointestinal series revealed 
multiple findings, including that the distal third of the 
stomach was irritable with prominent mucosal folds and a 
suspicion of a small crater on the pylorus.  These findings 
led to a final diagnosis of duodenal ulcer.  Later findings--
that the folds within the distal stomach were coarsened, but 
that otherwise the stomach was unremarkable--also did not 
constitute a diagnosis of a separate disability other than 
the duodenal ulcer.  In May 1961 a moderate prolapse of the 
stomach mucosa through the pylorus that had been found was 
characterized as "incidental", and later records reflect no 
actual disability as the result of this finding.  In sum, no 
gastrointestinal diagnoses of any disability were rendered in 
service other than for the duodenal ulcer, and--as 
importantly--none of these findings have been specifically 
noted since service as indicative of an additional 
disability.

The veteran's 1968 vagotomy and pyloroplasty were performed, 
as the December 1993 VA examination report makes clear, 
because of his service-connected duodenal ulcer.  The 
resulting surgery to the stomach, as discussed in more detail 
infra, is already considered part of the service-connected 
disability and is now rated with it.  To the extent it is 
argued that a secondary condition resulted therefrom, other 
than the residuals of the operation for which the veteran is 
already currently compensated, no such additional disability 
has been diagnosed.  The veteran has no pancreatic 
dysfunction, and according to the March 1995 VA examination 
report, has never had any such condition.  Without a 
diagnosis of such a disability, the claim is implausible, and 
the veteran is not medically qualified to proffer such a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran's spouse claims to have been a registered nurse 
on staff with the VA in Little Rock, Arkansas, in 1956, and 
has made general comments about what she apparently considers 
to have been negligence that existed at the time.  First, the 
Board notes, that there is no allegation she was, or has ever 
been, involved in the veteran's care or was there in 1968.  
Second, there is no evidence that she has any special 
knowledge regarding gastrointestinal disabilities.  Third, 
she makes no allegation of that any specific disability, per 
se, resulted from the 1968 VA surgery.  Her comments are far 
too generalized in nature to amount to probative medical 
evidence with respect to the present claim and do not serve 
to well ground this claim.  See Black v. Brown, 10 Vet. 
App. 279 (1997) (where the assertions of the claimant's 
spouse, medically trained as a nurse, did not well ground a 
service-connection claim where she had no special knowledge 
regarding the area of medicine in question and did not 
participate in his treatment).  To the extent she may be 
attempting to assign blame for the veteran's condition, as 
noted previously, the veteran's claim would be covered by the 
broader standard of 38 C.F.R. § 3.310 anyway.  Therefore, the 
only question would be whether an additional disability 
resulted from the surgery, not whether the VA somehow was at 
fault.  Compare Gardner v. Derwinski, 1 Vet.App. 584 (1991), 
aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, ___ U.S. ___, 115 S.Ct. 552 
(1994) (fault of the VA need not be shown as an element of 
recovery under the former 38 U.S.C.A. § 1151).

To the extent that the veteran is claiming that he has 
another gastrointestinal disability (as opposed to a 
pancreatic disability or other endocrine disability) all such 
conditions that might be relevant in this case are only 
permitted to be rated under one diagnostic code for the 
digestive system that reflects the predominant disability 
picture.  38 C.F.R. § 4.114; see Esteban v. Brown, 6 Vet. 
App. 259, 461 (1994) (there is an exception to the award of 
separate ratings for separate manifestations when the 
diagnostic code in question prohibits such additional 
compensation); compare Brady v. Brown, 4 Vet. App. 203 
(1993).  Although this is a service-connection question and 
not a disability evaluation question (which is the subject of 
the REMAND, infra), the veteran is currently rated for the 
predominant disability picture of the gastrointestinal 
manifestations of his duodenal ulcer, postoperative vagotomy 
with pyloroplasty and gastroesophageal reflux.  Thus, the 
evidence showing he had a tube inserted in his stomach during 
the 1968 surgery and had the stomach tacked, does not amount 
to a separate disability but is rated accordingly with the 
entire disability to the extent that it may predominate over 
other symptoms.  As the record makes clear, he is currently 
rated for the entire disability under Diagnostic Code 7348.  
Therefore, an additional award of service connection would be 
superfluous.  38 C.F.R. § 4.114.

Since the Board finds that this claim is not well grounded, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board finds that this decision is 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim.  Robinette, supra.

Since this claim is held not to be well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).


B.  Clear and unmistakable error claims

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Clear and unmistakable error exists in a prior VA decision 
when either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Clear and unmistakable error is the sort of error 
which, had it not been made, would have manifestly changed 
the outcome; it is an error that is undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  In order for there to be a valid claim of clear and 
unmistakable error the claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).


1.  Service connection claim in 1969

To the extent that the representative has argued that there 
was clear and unmistakable error in the January 1969 decision 
for not recognizing a secondary gastrointestinal disability 
resulting from the 1968 surgery, he points to no evidence 
that shows such additional disability existed at that time.  
If the veteran is asserting that such evidence may have been 
concealed by the VA, this unsupported allegation is 
insufficient to overcome the requirement that evidence of 
such additional disability clearly and unmistakably existed 
in the record.  It would also be difficult to conclude that 
there was somehow clear and unmistakable error in the former 
denial of this claim--based upon even less evidence--in not 
recognizing such a disability as related to service or 
secondary to a service-connected disability when the current 
service-connection claim is not well grounded.  Without 
evidence of an additional gastrointestinal/pancreatic 
disability in January 1969, the claim of clear and 
unmistakable error, in not service connecting another 
disability, must fail.

The Board notes that more complete records of the December 
1968 VA surgery were obtained in March 1995.  Aside from 
whether or not such records show an additional 
gastrointestinal or pancreatic disability, they are not 
considered to have been of record in 1969, despite the 
holding in Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
that case, the United States Court of Veterans Appeals 
(Court) held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record and that such documents are thus constructively part 
of the record before the Secretary and Board even where they 
were not actually before the adjudicating body.  In Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994), however the Court held 
that the Bell constructive notice doctrine could not be 
applied retroactively to VA adjudications occurring before 
Bell was decided.  Recently, in Lynch v. Gober, 11 Vet. 
App. 22, 26-29 (1997), the Court reiterated and followed its 
holding in Damrel.  Since the rating decision in question was 
rendered in January 1969, Bell does not operate to make the 
unobtained December 1968 documents constructively part of the 
record.  Id.  Therefore, the single page hospital summary is 
the only pertinent record of that surgery, and it contains 
only a single, final diagnosis, that of postoperative 
duodenal ulcer.


2.  Disability evaluation in 1969

The veteran has challenged the 10 percent rating assigned to 
his service-connected duodenal ulcer in January 1969 
(effective from March 1969), as being clearly and 
unmistakably erroneous.  At that time a 10 percent evaluation 
was appropriate for a duodenal ulcer under Diagnostic Code 
7305 (1968) (in effect in January 1969) when an ulcer was 
mild with recurring symptoms one or twice yearly.  A higher 
evaluation of 20 percent was not warranted unless the 
condition were moderate with recurring episodes of severe 
symptoms two or three times per year, averaging ten days in 
duration, or with continuous moderate manifestations.

Regarding the claim that there was clear and unmistakable 
error in the January 1969 rating decision in allegedly 
assigning Diagnostic Code 7348, the Board finds this 
contention is, on its face, without merit.  As noted in the 
November 1996 remand, the January 1969 rating decision 
clearly shows that Diagnostic Code 7305 was assigned for the 
postoperative duodenal ulcer.  Even after a request for 
clarification, the veteran's representative repeated his 
erroneous reading of this rating decision.  In short, he has 
asserted that Diagnostic Code 7305 should have been assigned 
in 1969.  It was.  He has, therefore, failed to assert any 
claim at all in this regard.  Cf. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The Board also notes that Diagnostic Code 
7348, vagotomy with pyloroplasty or gastroenterostomy, did 
not exist in 1969.  See 38 C.F.R. § Part 4 (1968) (in effect 
in January 1969).  It was added to the rating schedule in 
March 1976.  See 1945 Schedule for Rating Disability, 
Transmittal Sheet 17 (March 10, 1976).  Thus, any alleged 
errors, regarding the assignment of this diagnostic code, or 
the failure to assign it, at that time, are likewise 
meaningless.

As noted, in the initial rating action of January 1969, the 
veteran was assigned an initial 20 percent evaluation for the 
period immediately following his claim, the rating being in 
effect until the December 1968 VA hospitalization, at which 
time a temporary total rating was assigned under 38 C.F.R. 
§ 4.30.  The schedular evaluation was reduced to 10 percent 
after the surgery.  There is no evidence of clear and 
unmistakable error at the time the rating was decreased that 
the criteria of the 20 percent evaluation were more closely 
approximated than those of the 10 percent evaluation.  The 
record, as it existed at the time of the January 1969 rating 
decision, does not clearly and unmistakably show that the 
veteran had or would have had severe symptoms two or three 
times per year, for ten-day periods after the surgery, nor 
was it so shown that the veteran's symptoms were of moderate 
level, but still continuous.  Although he had frequent 
symptoms in service, the 20-percent level was not clearly 
demonstrated after the surgery, which could be presumed to 
have resulted in some improvement.  A mere disagreement as to 
the weighing of the facts of how much symptomatology was 
shown does not constitute an adequate claim of clear and 
unmistakable error.  Russell, supra.

Admittedly, the record at the time of the surgery was sparse.  
Although the VA might have provided the veteran with an 
examination to determine more clearly his symptoms at the 
time, it did not.  Even if the failure to examine the veteran 
somehow amounted to a failure of the duty to assist, such 
would not constitute clear and unmistakable error.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Without clear and 
unmistakable evidence of a greater level of disability, the 
Board cannot speculate that the veteran's symptoms were worse 
than the level contemplated by the 10 percent evaluation.  
Although the veteran may now assert he had such symptoms, 
such complaints or findings as noted in the May 1998 VA 
physician's opinion as being related to the surgery, were not 
of record in 1969 at the time the decision was made.

To the extent that a higher rating might have been available 
under an alternative diagnostic code, the Board notes that 
there was no evidence of a moderate marginal gastrojejunal 
ulcer, with episodes of recurring symptoms several times per 
year, that would have provided a 20 percent evaluation.  
Diagnostic Code 7306 (1968).  A higher evaluation of 20 
percent would not have been available under Diagnostic Code 
7308 for postgastrectomy syndromes since that rating 
involves, by definition, removal of part or all of the 
stomach, and requires, inter alia, mild circulatory symptoms 
or continuous mild manifestations.  Again, the record at that 
time did not show this.  The December 1968 records that were 
later obtained show that the stomach was intubated and 
stapled to the abdominal wall, but this evidence was not of 
record in 1969, and still does not implicate Diagnostic Code 
7308.

It may well have appeared to the RO in 1969 that the surgery 
actually helped the veteran's condition.  Although not part 
of the consideration regarding clear and unmistakable error, 
per se, the Board does note that the post-1969 evidence seems 
to indicate that the veteran had little gastrointestinal 
trouble until 1971.  Nonetheless, putting aside this 
evidence, the findings actually in the record in January 1969 
did not clearly and unmistakably show a higher rating should 
have been assigned.

Regarding the actual reduction within the January 1969 rating 
decision from 20 to 10 percent for the service-connected 
gastrointestinal disability, there was no clear and 
unmistakable error involved in that action.  The law at the 
time provided, much as today: where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1968).  The failure to follow the requirements of 38 C.F.R. 
§ 3.105(e) constitutes, as a matter of law, clear and 
unmistakable error, prejudicial to the veteran pursuant to 
38 C.F.R. § 3.105(a).  Bentley v. Derwinski, 1 Vet. App. 28, 
31 (1990).

In this case, however, since that January 1969 rating 
decision was the initial decision, the veteran was not yet 
receiving compensation payments.  He was not entitled, 
therefore, to notice of the reduction as it was made at that 
time, and so no claim of clear and unmistakable error in 
reducing the evaluation can be made.

For the foregoing reasons, the Board finds that there was no 
clear and unmistakable error in the January 1969 rating 
decision.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. § 3.105, Part 
4, Diagnostic Codes 7305, 7308 (1968); Diagnostic Code 7348 
(1998).


C.  Rating of bilateral hearing loss

Initially, the Board finds that the veteran's claim for an 
increased rating for his bilateral hearing loss is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected bilateral ear 
hearing loss is currently evaluated as 0-percent disabling 
under the provisions of 38 C.F.R. § Part 4, Diagnostic Code 
6100.  Pursuant to 38 C.F.R. §§ 4.85-4.87, Diagnostic Codes 
6100 to 6110, disability evaluations of hearing loss are 
determined by applying the pure tone decibel loss (threshold) 
averages from 1000 to 4000 hertz and speech discrimination 
scores to tables contained in those regulations that, in 
turn, provide a percentage disability based upon those 
numbers.

Under these standards, the December 1993 VA audiological 
examination results provided the highest decibel thresholds 
on record for the veteran.  At that time, as previously 
noted, the four-frequency average for the right ear was 
reported as being 72 decibels and speech recognition ability 
was 88 percent.  The threshold average for the left ear was 
60 decibels and speech recognition ability was 84 percent.  
These results translate into a "III" for the right ear, and 
a "III" for the left under 38 C.F.R. § 4.87, Table VI.  
Together, these translate to a 0-percent evaluation under 
Table VII.  38 C.F.R. § Diagnostic Code 6100.

The Board appreciates that the veteran feels his hearing loss 
has worsened--the data support his contention.  Nonetheless, 
his hearing has not worsened to the point that it is 
compensable.  In this regard, the Board notes that the 
applicable regulations clearly do not provide for a one-to-
one correspondence between percent of speech discrimination 
loss and the numerical percentage assigned to that hearing 
loss as a disability evaluation.  The disability evaluation 
is a regulatory concern that measures average impairment in 
employability that is simply based upon the underlying 
disability.

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include pancreatic dysfunction, secondary to 
service-connected residuals of a postoperative vagotomy with 
pyloroplasty and gastroesophageal reflux, is denied.

No clear and unmistakable error having been found in the 
January 1969 rating decision regarding a failure to grant 
service connection for additional gastrointestinal disability 
to include pancreatic dysfunction, the appeal is denied.

No clear and unmistakable error having been found in the 
January 1969 rating decision regarding a failure to grant an 
evaluation greater than 10 percent for a postoperative 
duodenal ulcer, the appeal is denied.

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.


REMAND

As noted, there are additional private medical records that 
the veteran has identified in his April 1997 claim for a 
total rating that may be available and pertinent to that 
claim and for the increased rating for his service-connected 
gastrointestinal disability.  The veteran has also discussed 
his earnings record that he has obtained from the Social 
Security Administration.  It is unclear whether the veteran 
currently is in receipt of Social Security benefits, and so 
the RO should request any such records.  See Odiorne v. 
Principi, 3 Vet. App. 456 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, the case is 
REMANDED to the RO for the following development:

1.  After securing the necessary 
releases, the RO should request all 
available treatment records from 1987 to 
the present from Mark Dehl, Central 
Oklahoma Medical Group, as identified on 
the reverse side of the veteran's April 
1997 total rating claim form.  The RO 
should also request records from Dr. 
Donald Cohen, with that medical group, 
but with a different address shown, from 
1994 to the present.  These records 
should be associated with the claims 
file.

2.  The RO should contact the veteran and 
inquire whether he is currently receiving 
any benefits from Social Security 
Administration.  If so, the RO should 
contact the Social Security 
Administration and obtain all such 
records, including any disability 
determinations with supporting 
documentation, that the agency has 
relating to the veteran.

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
disability evaluation for the veteran's 
postoperative vagotomy with pyloroplasty 
and gastroesophageal reflux, and his 
claim of entitlement to a total rating 
for compensation purposes based on 
individual unemployability, accounting 
for any newly obtained records.  If 
either claim is not resolved to the 
veteran's satisfaction, both he and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 23 -


